DETAILED ACTION
This action is responsive to the communications filed on 7/26/2021.
Currently, claims 1-20 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 12-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Onggosanusi et al. (US 2010/0027456: hereinafter “Onggosanusi”).

With regards to claim 12, Onggosanusi teaches a user equipment (figs. 2, 3a, and 3b: UE 320) operable to:
	receive the transmitted the precoded layers of data stream from a base station selected subset of at least one of the geographically separated antennas of the base station (figs. 2, 3a, and 3b: [0031-0032] and [0035-0036] and [0055] in the case of geographically separated transceiver units (e.g. eNB station, distributed antennas, or RRHs) a multi-cell super-cell associated with a single super-cell eNB (aka a base station), where the multipoint transceivers transmit to the UE, where [0034-0035] and [0037] and [0044-0045] define the selection of at least one subset of transmission 
	figs. 2, 3a, and 3b: [0031-0032] and [0035-0036] in the case of geographically separated transceiver units (e.g. eNB station, distributed antennas, or RRHs) a multi-cell super-cell associated with a single super-cell eNB (aka a base station), where [0047-0048] states that the number of transmission layers for each UE is also known as the ‘rank’ “R” and P is the number of transmit antenna elements which is applicable to the eNBs, distributed antennas, or RRHs of the super-cell eNB as previously addressed.  [0049-0050] discloses the super-cell precoding matrix (by the super-cell eNB) which is shown to be V, where V is P-by-R (or Vi = Pi x R) which is mapped to the NT-by-N precoding matrix.  A similar super-cell precoding matrix is also defined by [0052] which meets the claim language.  Either way the super-cell precoding matrix is applied to the signals transmitted to the UEs including the data stream(s) as defined by the layer(s) or rank(s) as previously addressed, further evidence is shown graphically in figs. 3a and 3b and data buffer 305 and the concept that the layers/ranks define are parallel streams of data symbols transmitted to the UEs, also see [0003], [0051], and TABLE 1 in [0054-0055].


With regards to claim 13, Onggosanusi teaches the limitations of claim 12.
	Onggosanusi further teaches wherein: 
	said user equipment (figs. 2, 3a, and 3b: [0026], [0042], [0055], [0080-0082], [0100-0101], [0108-0109], [0112], [0116-0118] [Wingdings font/0xE0] in the case of higher layer signaling implemented at the RRC level [0042] or via RRC signaling [0118].  Furthermore, an embodiment of Onggosanusi states that only the some of the multipoint transceivers that forms the super-cell eNB (e.g. eNBs, distributed antennas, or RRHs as previously addressed) may transmit to a specific UE which is performed for the plurality of UEs. Furthermore, the super-cell eNB does not typically include all of multipoint transceivers thus the multipoint transceivers of the super-cell eNB is already a subset, e.g. see fig. 2.  Additionally, the subset/amount of multipoint transceivers of a super-cell eNB is adapted dynamically or semi-statically [0026], [0034], [0037], [0042-0045] and [0118].  
	Furthermore, an embodiment of Onggosanusi states that only the some of the multipoint transceivers (i.e. a subset) that forms the super-cell eNB (e.g. eNBs, .

With regards to claim 14, Onggosanusi teaches the limitations of claim 12.
	Onggosanusi further teaches wherein: 
	said user equipment (figs. 2, 3a, and 3b:  [0026], [0042], [0055], [0080-0082], [0100-0101], [0108-0109], [0112], [0116-0118] [Wingdings font/0xE0] note that Onggosanusi discloses multiple embodiments including a downlink grant mechanism, thus in the case that a downlink grant mechanism is used to transmit to the corresponding UE of the plurality of UEs [0046] and [0077-0082] and where an embodiment of Onggosanusi states that only the some of the multipoint transceivers that forms the super-cell eNB (e.g. eNBs, distributed antennas, or RRHs as previously addressed) may transmit to a specific UE which is performed for the plurality of UEs.  Note that the super-cell eNB does not typically include of multipoint transceivers thus the multipoint transceivers of the super-cell eNB is already a subset, e.g. see fig. 2.  Additionally, where the downlink grant or scheduling assignment may for specific UE of the UEs may include a sub-set of .

With regards to claim 15, Onggosanusi teaches the limitations of claim 12.
	Onggosanusi further teaches wherein:
	said user equipment is further operable to recommend a RRH subset recommendation to the base station (figs. 2, 3a, and 3b: [0046], [0102], [0105-0106], [0112], and [0118] are directed to UE requesting specific multipoint transceivers for the super-cell eNB using a feedback report (e.g. CQI/PMI/RI) from the UE, which is used for subsequent downlink transmission from the super-cell eNB including which multipoint transceivers are used for communication.  As previously addressed, the multipoint transceivers may be geographically separated [0031-0032] and [0035-0036] and the multipoint transceivers of the super-cell eNB may be geographically separated eNB station, distributed antennas, or RRHs [0031-0032] and [0035-0036].  Thus in the case that the multipoint transceivers are RRHs, the request for specific multipoint transceivers by the UE is mapped to the ‘recommend a RRH subset recommendation transmitted to the super-cell base station or super-cell eNB’ via uplink fed back or reporting.  Note the "subset" was previously addressed).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onggosanusi et al. (US 2010/0027456: hereinafter “Onggosanusi”) in view of Zhuang et al. (US 2011/0085610: hereinafter “Zhuang”).
With regards to claims 1 and 7, Onggosanusi teaches a wireless communication system and method (figs. 2, 3a, and 3b: [0023], [0031-0032], and [0035-0036] in the case of geographically separated transceiver units (e.g. eNB station, distributed antennas, or radio remote heads (RRHs)) forming a multi-cell super-cell associated with a single eNB (aka a base station), where the multipoint transceivers of the super-cell eNB transmit to multiple user equipments (UEs). Additionally, the method steps are performed/implemented as functions of the hardware) between a base station having a plurality of geographically separated antennas (addressed below) for each of a plurality of the plurality of user equipments (addressed below), comprising circuitry/functions and/or steps of (addressed below): 
	a plurality of user equipment (figs. 2, 3a, and 3b: [0031-0032] and [0035-0036] in the case of geographically separated transceiver units (e.g. eNB station, distributed antennas, or RRHs) a multi-cell super-cell associated with a single eNB (aka a base ;
	a base station having a plurality of geographically separated antennas (figs. 2, 3a, and 3b: [0031-0032] and [0035-0036] in the case of geographically separated transceiver units (e.g. eNB station, distributed antennas, or RRHs) a multi-cell super-cell associated with a single eNB (aka a base station), where the multipoint transceivers transmit to multiple UEs, also see data buffer 305 that includes data for a plurality of UEs), said base station operable (figs. 2 , 3a, and 3b: the eNB of the super-cell as addressed above, where the operations/functions of the base station are addressed below) to
	select a subset of at least one of the geographically separated antennas for each of said plurality of user equipments (figs. 2, 3a, and 3b: [0031-0032] and [0035-0036] and [0055] in the case of geographically separated transceiver units (e.g. eNB station, distributed antennas, or RRHs) a multi-cell super-cell associated with a single super-cell eNB (aka a base station), where the multipoint transceivers transmit to multiple UEs, also see data buffer 305 that includes data for a plurality of UEs, where [0034-0035] and [0037] and [0044-0045] define the selection of at least one subset of transmission antennas (or cells) of the super-cell eNB which is performed for multiple (if not all) UEs with respect to eNBs, distributed antennas, or RRHs as previously addressed.  Furthermore, the super-cell eNB does not typically include all of multipoint transceivers thus the multipoint transceivers of the super-cell eNB is already a subset, e.g. see fig. 2.  Additionally, the subset/amount of multipoint transceivers , 
	form at least one layer of data stream for each user equipment, each of the data streams including modulated symbols (figs. 2, 3a, and 3b: [0031-0032] and [0035-0036] in the case of geographically separated transceiver units (e.g. eNB station, distributed antennas, or RRHs) a multi-cell super-cell associated with a single super-cell eNB (aka a base station), where the multipoint transceivers transmit to multiple UEs, also see data buffer 305 that includes data for a plurality of UE, where [0047] states that the number of transmission layers for each UE is also known as the ‘rank’ and [0035-0036], [0048], and [0061] shows the adaptive modulation and coding scheme (MCS) of data transmitted to the UEs as well as stating “symbol level”, thus taking the reference as a whole the super-cell eNB forms at least one layer (aka rank) for the data stream(s) for each UE, where the data stream(s) including modulated symbols (as evident by the terms ‘symbol-level’ and ‘MCS’ as previously addressed)),
	precode the at least one layer of data stream for each user equipment by applying the NT-by-N precoding matrix where N is the number of said layers and NT is the number of transmit antenna elements (figs. 2, 3a, and 3b: [0031-0032] and [0035-0036] in the case of geographically separated transceiver units (e.g. eNB station, distributed antennas, or RRHs) a multi-cell super-cell associated with a single super-cell eNB (aka a base station), where the multipoint transceivers transmit to multiple UEs, also see data buffer 305 that includes data for a plurality of UE, where [0047-0048] states that the i = Pi x R) which is mapped to the NT-by-N precoding matrix.  A similar super-cell precoding matrix is also defined by [0052] which meets the claim language.  Either way the super-cell precoding matrix is applied to the signals transmitted to the UEs including the data stream(s) as defined by the layer(s) or rank(s) as previously addressed, further evidence is shown graphically in figs. 3a and 3b and data buffer 305 and the concept that the layers/ranks define are parallel streams of data symbols transmitted to the UEs, also see [0003], [0051], and TABLE 1 in [0054-0055]), and
	transmit the precoded layers of data stream to each user equipment via the selected geographically separated antennas (figs. 2, 3a, and 3b: [0031-0032] and [0035-0036] in the case of geographically separated transceiver units (e.g. eNB station, distributed antennas, or RRHs) a multi-cell super-cell associated with a single super-cell eNB (aka a base station), where the multipoint transceivers transmit to multiple UEs, also see data buffer 305 that includes data for a plurality of UEs, where [0047-0048] states that the number of transmission layers for each UE is also known as the ‘rank’ “R” and P is the number of transmit antenna elements which is applicable to the eNBs, distributed antennas, or RRHs of the super-cell eNB as previously addressed.  [0049-0050] discloses i = Pi x R) which is mapped to the NT-by-N precoding matrix.  A similar super-cell precoding matrix is also defined by [0052] which meets the claim language.  Either way the super-cell precoding matrix is applied to the signals transmitted to the UEs including the data stream(s) as defined by the layer(s) or rank(s) as previously addressed, further evidence is shown graphically in figs. 3a and 3b and data buffer 305 and the concept that the layers/ranks define are parallel streams of data symbols transmitted to the UEs, also see [0003], [0050-0051], and TABLE 1 in [0054].  Furthermore, the precoded layers of data streams are transmitted to the UEs using the Transmit antenna elements thus performing the ‘coordinated multipoint transmission’ (aka COMP transmission [0030-0031]) or ‘joint link processing’ using multiple antennas which may be geographically separated with respect to the eNBs, distributed antennas, or RRHs as previously addressed, also see figs. 3a/b and 11 as well as [0050-0051], [0054-0055], and TABLE 1); and
	wherein each of said plurality of user equipment is operable to receive the transmitted the precoded layers of data stream (Note that ‘the transmitted precoded layers of data streams’ is previously addressed.  Furthermore, based on figures 3a/b downlink signals 1 to N as well as feedback signals 1 to N of figures 3a/b as well as [0003], [0028], [0055], [0118] and figure 12 [Wingdings font/0xE0] each of the UEs is operable to receive the transmitted the precoded layers of data stream(s)).

Limitation 1 (below)
	Onggosanusi does not explicitly disclose that the precoding matrix V is multiplied with the at least one layer of data stream(s).  
	With respect to the claim language, Onggosanusi does not explicitly disclose “precode the at least one layer of data stream for each user equipment via multiplication with the NT-by-N precoding matrix where N is the number of said layers and NT is the number of transmit antenna elements”.  Emphasis added.
	However, secondary reference Zhuang also directed to coordinated multiple point (CoMP) transmission [0002] using joint precoding [0004] elaborates upon the precoding matrix of such as system/method, Zhuang discloses (with emphasis added):
 	[0004] Further, CoMP approaches can potentially perform joint precoding and transmission from a super-set of antennas corresponding to all the coordinating points. These coordinating points may be individual cells or sectors, remote radio heads (RRHs), relays, HeNBs, pico-cells etc. More generally the coordinating points may be different transmission points in a heterogeneous network. In such cases, a transmitter may prefer to obtain feedback on a large number of antennas corresponding to these transmission points. 
	[0025] In typical FDD operation of a LTE Rel-8 system, CRS are used for both channel related measurements at the UE and also for demodulation. If eNB employs a precoder at the transmitter, such information is made available to the UE, which allows it to construct the channel for demodulation based on CRS. 
	[0026] The "precoding" operation is explained in the following. The base station transmits a signal via weighting each antenna signal with a complex value, an operation referred to as precoding, which may be mathematically represented by the matrix equation: 
Y=HVs+n 
	[0027] in which, when transmitting one data stream, or rank-1, may be represented as: 

    PNG
    media_image1.png
    109
    342
    media_image1.png
    Greyscale

	[0028] in which, when transmitting two data streams, or rank-2, may be represented as: 

    PNG
    media_image2.png
    91
    439
    media_image2.png
    Greyscale

	[0029] where y1 . . .                         
                            
                                
                                    y
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            R
                                        
                                    
                                
                            
                        
                      may be the received data at the UE receive antenna #1 to #NR, respectively. In the example with a rank-1 transmission, or a transmission with one data stream denoted as "s", the Matrix V may be a precoding vector with weights v1,1 . . .                        
                            
                                
                                    v
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            T
                                        
                                    
                                    ,
                                    1
                                
                            
                        
                    for base station transmit antenna #1 to #NT respectively. In an embodiment with a rank-2 transmission, or a transmission with two data streams s1 and s2 on the same subcarrier, V may be a precoding matrix. Matrix H may be the propagation channel matrix between transmit antennas and receive antennas with entry hij representing a channel between the jth transmit and ith receive antennas. Value n may represent noise and interference….
	The size of precoding matrix “V” is shown to be equal to the claimed NT-by-N (number of transmission antennas by the number of data streams/layers (aka the rank)).  The number of data symbols/streams/layers are denoted by "s", and H is the channel matrix.  Thus the equation of [0026] explicitly shows that the precoding matrix V is applied to the at least one data stream/layer via multiplication, i.e. “Vs” of “Y=HVs+n".  
	Therefore, in view of the cited teachings Zhuang, it would have been obvious to one of ordinary skill in the art at the time of the invention, that the at least on layer of the data stream(s) for each of the UEs (of Onggosanusi) is obviously multiplied with the precoding matrix (of Onggosanusi) in order to actually perform/implement the precoding functions/steps of the precoding matrix, the joint precoding, and the CoMP transmission as disclosed by Onggosanusi reference.

With regards to claims 2 and 8, Onggosanusi in view of Zhuang teach the limitations of claims 1 and 7 (as addressed above).
	Onggosanusi in view of Zhuang teach wherein: 
	said base station is further operable to signal said subset of the plurality of geographically separated antennas to the corresponding user equipment via higher layer Radio Resource Control (RRC) (Onggosanusi: [0026], [0042], [0055], [0080-0082], [0100-0101], [0108-0109], [0112], [0116-0118] [Wingdings font/0xE0] in the case of higher layer signaling implemented at the RRC level [0042] or via RRC signaling [0118].  Furthermore, an embodiment of Onggosanusi states that only the some of the multipoint transceivers that forms the super-cell eNB (e.g. eNBs, distributed antennas, or RRHs as previously addressed) may transmit to a specific UE which is performed for the plurality of UEs. Furthermore, the super-cell eNB does not typically include all of multipoint transceivers thus the multipoint transceivers of the super-cell eNB is already a subset, e.g. see fig. 2.  Additionally, the subset/amount of multipoint transceivers of a super-cell ; and
	each of the plurality of user equipment is operable to receive said signal of said subset of the plurality of geographically separated antennas (Onggosanusi: [0026], [0042], [0055], [0080-0082], [0100-0101], [0108-0109], [0112], [0116-0118] [Wingdings font/0xE0] higher layer signaling and where the higher layer signals may be implemented via RRC signaling.  Furthermore, an embodiment of Onggosanusi states that only the some of the multipoint transceivers (i.e. a subset) that forms the super-cell eNB (e.g. eNBs, distributed antennas, or RRHs as previously addressed) may transmit to a specific UE which is performed for the plurality of UEs.  Additionally, each UE is ‘operable to receive said signal of said subset of the plurality of geographically separated antennas’  [0026], [0042], [0055], [0080-0082], [0100-0101], [0108-0109], [0112], [0116-0118], for example see [0112] and [0118].  Note that said subset of the plurality of geographically separated antennas was previously addressed).
	The rationale for combining/modifying the references as addressed in the parent claim(s) is/are also applicable to the instant claim(s).

With regards to claims 3 and 9, Onggosanusi in view of Zhuang teach the limitations of claims 1 and 7 (as addressed above).
	Onggosanusi in view of Zhuang teach wherein: 
	said base station is further operable to signal said subset of the plurality of geographically separated antennas to the corresponding user equipment via a down link grant mechanism (Onggosanusi: [0026], [0042], [0055], [0080-0082], [0100-; and
	each of the plurality of user equipment is operable to receive said signal of said subset of the plurality of geographically separated antennas (Onggosanusi: [0026], [0042], [0055], [0080-0082], [0100-0101], [0108-0109], [0112], [0116-0118], where an embodiment of Onggosanusi states that only the some of the multipoint transceivers that forms the super-cell eNB (e.g. eNBs, distributed antennas, or RRHs as previously addressed) may transmit to a specific UE which is performed for the plurality of UEs.  Note that the super-cell eNB does not typically include of multipoint transceivers thus the multipoint transceivers of the super-cell eNB is already a subset, e.g. see fig. 2.  Additionally, where the downlink grant or scheduling assignment may for specific UE of the UEs may include a sub-set of the multipoint transceivers of the super-cell eNB [Wingdings font/0xE0][0078-0082] downlink grant to transmit to the corresponding UE of the plurality of UEs.  Note each of the UEs are operable to receive said signal of said subset of the plurality of geographically separated antennas as previously addressed, also see [0055] and [0112] and [0118]).
	The rationale for combining/modifying the references as addressed in the parent claim(s) is/are also applicable to the instant claim(s).




	Onggosanusi in view of Zhuang teach the method of claim 1 (previously addressed) further comprising (addressed below):
	not signaling said subset of the plurality of geographically separated antennas to the corresponding mobile user equipment from the base station to the mobile user equipment (Onggosanusi figs. 2, 3a, and 3b: [0046], [0102], [0105-0106], [0112], and [0118] are directed to UE requesting specific multipoint transceivers for the super-cell eNB in that case that the UE does not need to be redundantly told/signaled which multipoint transceivers when the super-cell eNB implements the requested multipoint transceivers, e.g. [0102] or [0112] ‘determined at the UE by UE measurements and reported to the super-cell eNB(s), then the UE then performs joint PMI/CQI/RI computation assuming the signals from the cooperating N cells are signal sources and the signals from the non-cooperating N-N are treated as interference’ [0112].  As previously addressed, the multipoint transceivers may be geographically separated [0031-0032] and [0035-0036] and the multipoint transceivers of the super-cell eNB may be geographically separated ‘eNB station, distributed antennas, or RRHs’ [0031-0032] and [0035-0036]).
	The rationale for combining/modifying the references as addressed in the parent claim(s) is/are also applicable to the instant claim(s).



Claims 5-6 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onggosanusi et al. (US 2010/0027456: hereinafter “Onggosanusi”) in view of Zhuang et al. (US 2011/0085610: hereinafter “Zhuang”) as applied to claims 1 and 7 above, further in view of Muharemovic et al. (US 2010/0309775: hereinafter “Muharemovic”).

With regards to claims 5 and 10, Onggosanusi in view of Zhuang teach the limitations of claims 1 and 7 (addressed above).
	Onggosanusi in view of Zhuang teach wherein: 
	said base station (previously addressed) is further operable to (addressed below)
	semi-statically select a subset of at least one of the geographically separated antennas for user equipment having a channel state indicating a slow moving/speed UE (Onggosanusi [0045-0046], [0100-0103], [0108-0110] and [0118] note that semi-statically (or semi-static) vs. dynamically selecting is addressed in the cited paragraphs.  Where dynamic selection of the subset of multipoint transceivers of the super-cell eNB is performed for fast (moving) UEs and semi-statistical selection of the subset of multipoint transceivers of the super-cell eNB is performed for slow (moving) UEs), and
	dynamically select a subset of at least one of the geographically separated antennas for user equipment having a channel state indicating a fast moving/speed UE (Onggosanusi [0045-0046], [0100-0103], [0108-0110] and [0118] note that semi-statically (or semi-static) vs. dynamically selection is addressed in the 
Limitation A (below)
	Onggosanusi and Zhuang are silent to disclosing “semi-statically select a subset of at least one of the geographically separated antennas for user equipment having a Doppler indicating a rate of motion less than a predetermined amount, and dynamically select a subset of at least one of the geographically separated antennas for user equipment having a Doppler indicating a rate of motion greater than said predetermined amount”.  Emphasis added.

	However, it would have been obvious to one of ordinary skill in the art at the time of the invention that the ability to distinguish/delineate a fast moving UE from a slow moving UE (or vice versa) as disclosed by Onggosanusi obviously requires two things: 1) a metric that indicates the ‘rate of motion’ of the UEs and 2) a threshold to compare the metric with in order to classify/quantify each of the UEs as either fast moving or slow moving.  
	Thus in view of the metric and threshold as addressed above, it would have been obvious to one of ordinary skill in the art at the time of the invention that the metric (i.e. the channel state) of a fast moving UE is obviously greater than the threshold (i.e. the claimed predetermined amount) and thus the ‘dynamic selection of a subset of at least one of the geographically separated antennas for user equipment’ of Onggosanusi 
	Thus in view of the metric and threshold as addressed above, it would have been obvious to one of ordinary skill in the art at the time of the invention that the metric (i.e. the channel state) of a slow moving UE is obviously less than the threshold (i.e. the claimed predetermined amount) and thus the ‘semi-statically selection of a subset of at least one of the geographically separated antennas for user equipment’ of Onggosanusi obviously ‘has a channel state indicating a rate of motion less than a predetermined amount’.

	Furthermore, secondary reference Muharemovic further discloses:
	[0023] In high-Doppler environments such as when the UE is moving at a high velocity relative to the base station, the EUTRA UL link performance suffers from serious performance degradations. The reason for such degradations is that the rate of RS transmission struggles to cope with fast changes of the channel. For example, in high-Doppler environments, a channel at one end of the slot has little correlation with the channel at the other end of the slot, and thus, applying a single channel estimate for data demodulation becomes increasingly problematic as the UE speed grows. Emphasis added.
	[0050] A primary cause of the Doppler Effect is the UE speed, but the Doppler phenomenon can further be exacerbated and amplified by additional movements of scatterers in the propagation environment. A robust EUTRA solution, then, is to use the slot structure of FIG. 2 with one RS in S4 for low speed UE and to use the slot structure of FIG. 2 with fractional payload symbols in S2 and S6 to convey data information and reference signal information for high speed UE. The one-bit signaling required for support of flexibility of simultaneously using both slot configurations in the same cell is minimal and could be handled at the L2/L3 control level, since UE speed practically stays constant for a large number of frames. Alternatively, this signaling could also be in PDCCH. For extended CP slot-format, with only 6 OFDM symbols, the reference symbol S2 and S5 can piggy-back the RS. Emphasis added.
	Thus [0050] of the Muharemovic reference discloses two things: #1) the Doppler Effect mainly caused by the UE speed and to a lesser extend is caused by scatters in the propagation environment, and #2) a communication system that treats low speed UEs and high speed UEs differently has increased robustness (i.e. ‘a robust EUTRA solution’ stated in [0050]).
	In view of the teachings of Muharemovic, it would have been obvious to one of ordinary skill at the time of the invention that the low moving UEs and fast moving UEs of Onggosanusi obviously have a Doppler as it is a property of nature (a.k.a. a phenomenon), where the fast moving UEs obviously have a greater Doppler effect than the slow moving UEs as disclosed by Muharemovic [0023] and [0050].
	Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the channel state of the ‘semi-statically selection of a subset of at least one of the geographically separated antennas for user equipment having a channel state indicating a rate of motion less than a predetermined amount’ of Onggosanusi and Zhuang (as addressed above), to use the Doppler effect as disclosed by Muharemovic in order to increase the robustness of the communication system/method and compensate for Doppler Effects caused by movement of the UEs as well as Doppler Effects caused by scatters in the propagation environment [0050].
the channel state of the ‘dynamic selection of a subset of at least one of the geographically separated antennas for user equipment having a channel state indicating a rate of motion greater than said predetermined amount’ of Onggosanusi and Zhuang (as addressed above), to use the Doppler effect as disclosed by Muharemovic in order to increase the robustness of the communication system/method and compensate for Doppler Effects caused by movement of the UEs as well as Doppler Effects caused by scatters in the propagation environment [0050].
	Additionally, the rationale for combining/modifying the Onggosanusi and Zhuang references as addressed in the parent claim(s) is/are also applicable to the instant claim(s).

With regards to claims 6 and 11, Onggosanusi in view of Zhuang further in view of Muharemovic teach the limitation of claims 5 and 10 (as addressed above).
	Onggosanusi in view of Zhuang with Muharemovic teach wherein:
	said user equipment operable to recommending a RRH subset recommendation to said base station (Onggosanusi figs. 2, 3a, and 3b: [0046], [0102], [0105-0106], [0112], and [0118] are directed to UE requesting specific multipoint transceivers for the super-cell eNB as related to subsequent 'dynamic selection' by the eNB.  As previously addressed, the multipoint transceivers may be geographically separated [0031-0032] and [0035-0036] and the multipoint transceivers of the super-cell eNB may be geographically separated eNB station, distributed antennas, or RRHs [0031-0032] and [0035-0036].  Thus in the case when the multipoint transceivers of the ; and
	said base station operable to dynamically select a subset of at least one of the geographically separated antennas for user equipment responsive to said user equipment recommendation (Onggosanusi figs. 2, 3a, and 3b: [0046], [0102], [0105-0106], [0112], and [0118] are directed to UE requesting specific multipoint transceivers for the super-cell eNB as related to subsequent 'dynamic selection' by the eNB using a feedback report (e.g. CQI/PMI/RI) from the UE, which is used for subsequent downlink transmission from the super-cell eNB including which multipoint transceivers are used for communication (i.e. dynamically selection of an updated subset of at least one of the geographically separated antennas for user equipment responsive to said user equipment recommendation.  As previously addressed, the multipoint transceivers may be geographically separated [0031-0032] and [0035-0036] and the multipoint transceivers of the super-cell eNB may be geographically separated eNB station, distributed antennas, or RRHs [0031-0032] and [0035-0036].  Thus in the case when the multipoint transceivers of the super-cell eNB are RRHs, the UE requesting for specific multipoint transceiver is a ‘recommended RRH subset’ which is fed back via uplink transmission to the super-cell eNB as applied to ‘dynamic selection’ [0046], [0102], [0105-0106], [0112], and [0118]).
	Additionally, the rationale for combining/modifying the references as addressed in the parent claim(s) is/are also applicable to the instant claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.  The Examiner further notes the merits of the following references (see below):
	Son (US 2008/0192811) discloses: 
	[0045] An Evolved Universal Terrestrial Radio Access Network (E-UTRAN) consists of E-UTRAN Node Bs (eNBs) which are configured to provide both base station and control functionalities of the radio access network. The eNBs may provide E-UTRA features such as user plane radio link control/medium access control/physical layer protocol (RLC/MAC/PHY) and control plane radio resource control (RRC) protocol terminations towards the mobile devices. It is noted, however, that the E-UTRAN is only given as an example and that the invention can be embodied in any access system or combination of access systems. Emphasis added.
	Damnjanovic et al. (US 2010/0118817) discloses:
	[0042] As another example, periodic many-to-one mapping communication is depicted at 122 with the multicarrier UE 104c wherein commonly broadcast System Information (SI) or UE-specific (dedicated signaling) Radio Resource Control (RRC) signaling 124 on multiple DL carriers 126 designate an UL anchor carrier 128 for channel feedback, depicted as CQI feedback 130. Thus, the one UL anchor carrier 128, which can be one of many UL anchor carriers 128 received by the eNB 106, can be designated rather than being necessarily paired with one of the DL carriers 126. It should be appreciated that many-to-one DL/UL is depicted for clarity; however, implementations can entail various combinations of DL to UL mapping of carriers (e.g., five to two). Emphasis added.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        3/26/2022